 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES FRANCIS GOODS,                             No. 1:19-cv-00663-DAD-JLT
12                      Plaintiff,
13          v.                                          ORDER ADOPTING IN FULL THE
                                                        FINDINGS AND RECOMMENDATIONS
14   BAKERSFIELD POLICE                                 AND DISMISSING THE ACTION
     DEPARTMENT,
15                                                      (Doc. Nos. 8, 9, 10)
                        Defendant.
16

17

18          Plaintiff Charles Francis Goods alleges the Bakersfield Police Department and an

19   unidentified police officer are liable to him for a violation of the First Amendment and a “threat

20   to safety.” (Doc. No. 1.) This matter was referred to the assigned magistrate judge pursuant to 28

21   U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 23, 2019, the assigned magistrate judge screened plaintiff’s complaint and

23   dismissed it with leave to amend after finding that plaintiff had failed to allege facts sufficient to

24   state a cognizable claim that invokes this court’s jurisdiction. (Doc. No. 3.) On June 27, 2019,

25   after plaintiff failed to file a first amended complaint within the thirty-days allotted, the

26   magistrate judge issued an order requiring plaintiff to show cause why this action should not be

27   dismissed due to plaintiff’s failure to comply with the court’s order and failure to prosecute the

28   action. (Doc. No. 5.) On July 12, 2019, plaintiff filed a response to the order to show cause
                                                        1
 1   stating that he lost his copies of the documents related to this action. (Doc. No. 6.) On July 29,

 2   2019, the court directed the Clerk of the Court to provide plaintiff a copy of the order dated May

 3   23, 2019, directed plaintiff to file an amended complaint no later than August 13, 2019, and

 4   informed plaintiff that the order to show cause remained in effect. (Doc. No. 7.)

 5           On August 5, 2019, plaintiff filed a “motion to proceed only [on] the claim of corruption”

 6   against the Bakersfield Police Department. (Doc. No. 8.) On August 7, 2019, plaintiff filed a

 7   “motion to show cause in this case,” once again asserting that a law enforcement officer was

 8   corrupt and broke the law by frightening plaintiff. (Doc. No. 9.) To date, however, plaintiff has

 9   still not filed an amended complaint in this action as required by the court’s orders.

10           Accordingly, on August 20, 2019, the magistrate judge issued findings and

11   recommendations recommending that the action be dismissed without prejudice due to plaintiff’s

12   failure to state a cognizable claim that invokes this court’s jurisdiction. (Doc. No. 10.) The

13   findings and recommendations were served on plaintiff and contained notice that any objections

14   thereto were to be filed within fourteen days after service. (Id. at 8.) To date, plaintiff has not

15   filed any objections to those findings and recommendations, and the time for doing so has passed.

16           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 204, the

17   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

18   court concludes the findings and recommendations are supported by the record and proper

19   analysis.

20           Accordingly,
21           1. The findings and recommendation issued on August 20, 2019 (Doc. No. 10) are

22               adopted in full;

23           2. Plaintiff’s motion to proceed on a claim alleging corruption (Doc. No. 8) is denied;

24           3. Plaintiff’s motion to show cause (Doc. No. 9) is denied;

25   /////

26   /////
27   /////

28   /////
                                                       2
 1        4. This action is dismissed without prejudice; and

 2        5. The Clerk of the Court is directed to close the case.

 3   IT IS SO ORDERED.
 4
       Dated:   January 12, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
